Counsel for appellant insist that the bill as amended is multifarious, in that it seeks to have the conveyance here assailed declared a general assignment for the benefit of creditors, and in the alternative to have the same annulled as fraudulent and void. This is the only question presented upon this appeal.
The authorities relied upon antedate the adoption of the Code of 1907. It is now well settled by our decisions that, under the influence of section 3095 of the Code of 1907, such a bill is not subject to the objection of multifariousness. Smith v. Young, 173 Ala. 190, 55 So. 425; D. W. Baker et al. v. Gate City Coffin Co. (present term) 203 Ala. 6, 81 So. 674.
The decree of the court below will be here affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.